Case 4:19-cv-00717-JST Document 57-8 Filed 07/15/19 Page 1 of 16




                 EXHIBIT 6
Case 4:19-cv-00717-JST Document 57-8 Filed 07/15/19 Page 2 of 16




                   REPORT
     Case 4:19-cv-00717-JST Document 57-8 Filed 07/15/19 Page 3 of 16




MANAGEMENT AND CONTROL:
Case 4:19-cv-00717-JST Document 57-8 Filed 07/15/19 Page 4 of 16




  from
Case 4:19-cv-00717-JST Document 57-8 Filed 07/15/19 Page 5 of 16




                             s




                      c
                     Case 4:19-cv-00717-JST Document 57-8 Filed 07/15/19 Page 6 of 16




                                                                                                  Catalina Holdings (Bermuda) Ltd.
                                                                                                              (Bermuda)




                                                                                 Catalina Alpha Ltd.                              Catalina Echo Limited
                                                                                     (Bermuda)                                     (United Kingdom)



                                                           Alea Group Holdings                                                          Residential Loss Control
                                                                                               Quanta Reinsurance Ltd.
                                                              (Bermuda) Ltd.                                                                 Holdings LLC
                                                                                                     (Bermuda)
                                                                 (Bermuda)                                                                     (Delaware)



                                                                                                                                           Home Construction
                                                                     FIN LLC                        Quanta U.S. Holdings, Inc .
                                                                                                                                            Management Inc.
                                                                 (Delaware)                                 (Delaware)
                                                                                                                                               (Colorado)



                                                               Alea Holdings US                                                         National Home Insurance
                                                                                                       Quanta Indemnity Co
                                                                  Company                                                                      Company
                                                                                                           (Colorado)
                                                                 (Delaware)                                                                    (Colorado)



Alea North America    Alea North America   Catalina U.S. Insurance             SPARTA Insurance                                             Danielson Indemnity
Insurance Company          Company              Services, Inc.                   Holdings, Inc.                                                  Company
   (New York)            (Delaware)              (Delaware)                       (Delaware)                                                     (Missouri)



                                             SPARTA Insurance                SPARTA Speciality               SPARTA American                 National American
                                                Company                     Insurance Company               Insurance Company              Insurance Company of
                                                                                                                                                 California
                                               (Connecticut)                     (Connecticut)                   (California)
                                                                                                                                                 (California)


                                                  Catalina U.S. Insurance
                                                        Services LLC                                                                             Danielson National
                                                        (Delaware)                                                                               Insurance Company
                                                                                                                                                      (California)
Case 4:19-cv-00717-JST Document 57-8 Filed 07/15/19 Page 7 of 16




                                                             s
       Case 4:19-cv-00717-JST Document 57-8 Filed 07/15/19 Page 8 of 16




to reflect costs to support the run




                                       (SAIC)


                                        (SSIC)
       Case 4:19-cv-00717-JST Document 57-8 Filed 07/15/19 Page 9 of 16




Consolidated Tax Allocation Agreement: The Company, its parent, its affiliates, and its
former ultimate parent, Covanta Holding Corporation (CHC), were parties to a
Consolidated    Tax    Allocation   Agreement     that   was     previously   updated   on
February 22, 2010 after the Company's sister company, Danielson Insurance Company,
merged with, and into the parent company, NAICC. On June 18, 2012, the COi issued
its notice of non-disapproval of the agreement.       This agreement was terminated in
November 2014 upon the acquisition of the Company's parent, NAICC, by Catalina
Holdings (Bermuda) Ltd. Prior to the termination of the agreement, the Company paid
federal income taxes of $0, $1,428, and $171, for 2012, 2013, and 2014, respectively.


Tax Allocation Agreement: Effective November 14, 2014, the Company entered into a
Tax Allocation Agreement with AHUSCO, and AHUSCO's subsidiaries: ANAC, ANAIC,
SIC, SIH, SSIC, SAIC, DINO, Catalina US, CUSIS, and NAICC. Under this agreement,
AHUSCO acts as an agent for the affiliates with respect to all matters related to
consolidated tax returns and refund claims. Allocation of tax liability of each company
shall not exceed the amount that it would have incurred as a separate filing corporation.
The COi issued its notice of non-disapproval of the agreement on December 15, 2014.


                       TERRITORY AND PLAN OF OPERATION


As of December 31, 2014, the Company was licensed to transact multiple lines of
property and casualty insurance in California, Idaho, Kansas, and Oregon.


In 2012, the Company's board of directors made the decision to place all of its lines of
business into run-off. The Company ceased accepting new policy applications except
as required by California law for certain automobile policies.




                                             6
Case 4:19-cv-00717-JST Document 57-8 Filed 07/15/19 Page 10 of 16




                                          l
        Case 4:19-cv-00717-JST Document 57-8 Filed 07/15/19 Page 11 of 16




Assumed


The Company did not have any material assumed reinsurance contract in-force during
the examination period.


Ceded


The Company did not have any ceded reinsurance contract in-force during the
examination period.

                              FINANCIAL STATEMENTS


The following financial statements are based on the statutory financial statements filed
by the Company with the California Department of Insurance and present the financial
condition of the Company for the period ending December 31, 2014.                   The
accompanying comments to the amounts reported in the annual statements should be
considered an integral part of the financial statements. There were no examination
adjustments made to surplus as a result of the examination.


   Statement of Financial Condition as of December 31, 2014

   Underwriting and Investment Exhibit for the Year Ended December 31, 2014

   Reconciliation of Surplus as Regards Policyholders from December 31, 2011
     through December 31, 2014




                                           8
          Case 4:19-cv-00717-JST Document 57-8 Filed 07/15/19 Page 12 of 16




                                             Statement of Financial Condition
                                                as of December 31. 2014

                                                            Ledger and
                                                             Non ledger     Assets Not            Net Admitted
Assets                                                        Assets         Admitted                 Assets        Notes

Bonds                                                   $       5,182,681   $                 $        5,182,681
Cash and short-term investments                                 4,000,390                              4,000,390
Investment income due and accrued                                  26,388                                 26,388
Premiums and agents' balances in course of collection               2,173             673                  1,500
Funds held by or deposited with reinsured companies               305,886                                305,886
Aggregate write-ins for other than invested assets                 10 342          10,342

Total assets                                            $       9 527 860 $         11 015 $           9 516 845

Liabilities. Suri;1lus and Other Funds

Losses and loss adjustment expenses                                                           $          959,006       (1)
Reinsurance payable on paid loss and loss adjustment expenses                                               (366)
Commissions payable, contingent commissions and other similar charges                                     10,737
Other expenses                                                                                               200
Taxes, licenses and fees                                                                                 (14,426)
Current federal and foreign income taxes                                                                  13,782
Unearned premiums                                                                                         21,633
Amounts withheld or retained by company for account of others                                          2,780,112
Payable to parent, subsidiaries and affiliates                                                           159,636
Aggregate write-ins for liabilities                                                                           66

Total liabilities                                                                                      3,930,380

Common capital stock                                                        $ 2,600,000
Gross paid-in and contributed surplus                                            4,520,556
Unassigned funds (surplus)                                                      {1,534,091}
 Surplus as regards policyholders                                                                      5,586,465

Total liabilities, surplus and other funds                                                        $    9 516 845




                                                        9
Case 4:19-cv-00717-JST Document 57-8 Filed 07/15/19 Page 13 of 16




                                                    (1)
         Case 4:19-cv-00717-JST Document 57-8 Filed 07/15/19 Page 14 of 16



                              Reconciliation of Surplus as Regards Policyholders
                            from December 31. 2011 through December 31. 2014

Surplus as regards policyholders,
 December 31, 2011                                                                     $   6,592,963

                                                         Gain in          Loss in
                                                         Surplus          Surplus
Net loss                                             $                $      651,382
Net unrealized capital gains                                                 315,626
Change in net deferred income tax                                         42,989,841
Change in nonadmitted assets                             42,950,352

Total gains and losses                               $   42,950,352   $   43,956,849


Net decrease in surplus as regards policyholders                                           (1,006.497)


Surplus as regards policyholders,
 December 31, 2014                                                                     $   5 586466




                                                    11
        Case 4:19-cv-00717-JST Document 57-8 Filed 07/15/19 Page 15 of 16




                     COMMENTS ON FINANCIAL STATEMENT ITEMS

(1) Losses and Loss Adjustment Expenses


A Senior Casualty Actuary from the California Department of Insurance reviewed the
report of the Company's Appointed Actuary and concurred that carried net loss and loss
adjustment expense reserves of the Company were reasonably stated as of December
31, 2014, based upon information available at that time.


                                SUBSEQUENT EVENTS


Effective March 1, 2015, Danielson Indemnity Company, the direct parent of National
American Insurance Company of California, was merged into Alea Holdings US
Company, an intermediate holding company which is ultimately controlled by Catalina
Holdings (Bermuda) Ltd.


              SUMMARY OF COMMENTS AND RECOMMENDATIONS


Current Report of Examination


None.


Previous Report of Examination


Corporate Records (Page 6): It was recommended that the Company implement
procedures to ensure future compliance with California Insurance Code Section 735.
This recommendation applied to a deficiency noted with the Company's former board of
directors, under its prior ownership group. Since the Company was acquired by a new
ownership group during the current examination period and a new board in in place, this
no longer applies.



                                           12
      Case 4:19-cv-00717-JST Document 57-8 Filed 07/15/19 Page 16 of 16




                               ACKNOWLEDGMENT


Acknowledgment is made of the cooperation and assistance extended by the
Company's officers and employees during the course of this examination.




                                              Respectfully submitted,


                                               ISi
                                                 ------------
                                              Sayaka T. Dillon, CFE
                                              Examiner-In-Charge
                                              Senior Insurance Examiner
                                              Department of Insurance
                                              State of California




                                               ISl~~~~~~~~~­
                                              Edward W. Aros, CFE
                                              Senior Insurance Examiner, Supervisor
                                              Department of Insurance
                                              State of California




                                         13
